July 10, 1933. The opinion of the Court was delivered by
The appeal in this unfortunate case relates to the custody of four little girls. The order of the Circuit Judge placed them temporarily with the paternal grandmother, subject to certain conditions stated in the order. Upon the expiration of one year, the mother, who is the appellant, may petition for the custody.
It will serve no useful purpose, and certainly will not be beneficial to the welfare of the children, for the Court to here review and have reported the many unpleasant things *Page 478 
related by witnesses in the testimony. Looking to the happiness of these little girls, the least said will be the better.
The order appealed from is affirmed.
MESSRS. JUSTICES STABLER, CARTER and BONHAM concur.